I concur in the majority's analysis and disposition of appellant's second assignment of error.  I further concur in the majority's disposition of appellant's first assignment of error but do so for a different reason.
Unlike the majority, I find trial counsel's failure to object to Dr. McQuarrie's testimony he (Mr. McQuarrie) thought everyone in the hospital believed Mr. McGraw when he (Mr. McGraw) said he'd been hit in the back of the head, fell below an objective standard of reasonable representation.  This portion of Dr. McQuarrie's answer was unresponsive and clearly hearsay. Nevertheless, I concur in the result reached by the majority because there is not a reasonable probability the outcome of the trial would have been different had trial counsel objected and the testimony been excluded or stricken.